Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification (i.e. 28 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “controller configured to…” in claims 9 and 10; “a control signal for controlling the zooming” in claim 10; “operation unit operated by a user to generate the control signal” in claim 11; “a display configured to…” in claim 12; image pickup element configured to…” in claims 13 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102/§ 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6 and 8-14 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kimura et al (CN 104423023 B; published on 8-11-2017.

With respect to claim 1, Kimura et al disclose a zoom lens (as noted for example in Example 2, Figure 3 and data tables in paragraph [0158] to [0177]; Examples 3 and 4 appear to meet the claimed invention as well, but the conditional expressions have only been calculated with data values for Example 2) comprising, in order from an object side to an image side, a first lens unit (L1) having a negative refractive power and a second lens unit (L2) having a positive refractive power, a distance between the first lens unit and the second lens unit changing during zooming (please note for example in Figure 3), wherein the second lens unit (L2) includes an aperture stop (SP) and two or more negative lenses (G23; G25), and wherein the following conditional expressions are satisfied:
-1.00<f1/f2<-0.60
18<vd2n<39
0.10<M2/TLw<0.28
0.40<bfwt/f2<0.90
where f1 is a focal length of the first lens unit (L1), f2 is a focal length of the second lens unit (L2), vd2n is an average of the smallest Abbe number and the second smallest Abbe number in the two or more negative lenses (G23; G25), M2 is a moving amount of the second lens unit (L2) during zooming from a wide-angle end to a telephoto end, TLw is an overall length of the zoom lens at the wide-angle end, and bfwt is the shortest air- converted backfocus during zooming from the wide-angle end to the telephoto end.
As noted in Kimura et al, in at least Example 2 in data tables in paragraphs [0158] to [0177], and in Figures 3, 5 and 7, wherein f1=-8.82 and f2=9.15, so f1/f2= -0.96, which is greater than -1.00 and less than -0.60; wherein vd2n=(25.4+29.5)/2=27.45, which is greater than 18 and less than 39; wherein bfwt= d17(2.93)+2.00+0.50=5.43, so bfwt/f2=0.59, which is greater than 0.40 and less than 0.60. The conditional expression 0.10<M2/TLw<0.28 is apparently met by the values provided in the data tables for at least Example 2 (i.e. paragraph [0173], especially noting the variable distances provided for between the lens groups and the focal distances. Since the “moving amount” can be fairly complicated calculation, it is considered to be apparent given the values provided in the data tables wherein the total length of the zoom lens at the wide-angle end is equal to 51.3, so the ‘moving amount” for the second lens group need only be between about 5.1 to about 14 in order to meet the conditional expression range values. Therefore, given the data table information, the value for the “moving amount,” i.e. M2, is believed to be valued to meet the conditional expression 0.10<M2/TLw<0.28. However, should the value not be clear enough to meet the conditional expression, then it is considered to be at the very least obvious to one of ordinary skill in the art. Again, since the value for M2 needs to be calculated, it is believed that the data provided for at least Example 2 of Kimura et al would be at least obvious to meet the conditional expression 0.10<M2/TLw<0.28, because the “moving amount” would need to be limited compared to the total length of the zoom lens. The variable distances between the lens groups provided indicates that no lens group moves more than about 13.8 at most and about 3.62 at the very least. This data coupled with the value of TLw=51.3, then it would have been at least obvious to one of ordinary skill in the art before the effective file date for the claimed invention to meet the conditional expression 0.10<M2/TLw<0.28. It is well established that limiting the movement amount of the lens groups, including the second lens group compared to the total length of the zoom lens system reduces complications of the design and therefore the manufacturing costs. 

With respect to claim 2, the zoom lens according to claim 1, wherein the aperture stop (SP) is located closest to an object in the second lens unit (L2). Please note for example in Figure 3.

With respect to claim 3, the zoom lens according to claim 1, wherein a following conditional expression is satisfied: 0.40<M1/M2<1.10, where M1 is a difference between a position of the first lens unit (L1) at the wide-angle end and a position of the first lens unit (L1) at the telephoto end.
The conditional expression 0.40<M1/M2<1.10 is apparently met by the values provided in the data tables for at least Example 2 (i.e. paragraph [0173], especially noting the variable distances provided between the lens groups and the focal distances. Since the “moving amount” can be a fairly complicated calculation, it is considered to be apparent given the values provided in the data tables wherein the ‘moving amount” for the first and second lens groups need only be equal or wherein the moving amount of the first lens group need move half the distance of the second lens group, in order to meet the conditional expression range values recited. Therefore, given the data table information, the value for the “moving amount,” i.e. M1 and M2, is believed to be valued to meet the conditional expression 0.40<M1/M2<1.10. However, should the value not be clear enough to meet the conditional expression, then it is considered to be at the very least obvious to one of ordinary skill in the art. Again, since the value for M1 and M2 need to be calculated, it is believed that the data provided for at least Example 2 of Kimura et al would be at least obvious to meet the conditional expression 0.40<M1/M2<1.10, because the “moving amount” of the first lens group compared to second lens group would need to be limited. The variable distances between the lens groups provided indicates that no lens group moves more than about 13.8 at most and about 3.62 at the very least. Then it would have been at least obvious to one of ordinary skill in the art before the effective file date of the claimed invention to meet the conditional expression 0.40<M1/M2<1.10. It is well established that limiting the movement amount of the lens groups, including the first and second lens groups, especially compared to the total length of the zoom lens system, reduces complications of the design and therefore the manufacturing costs. 

With respect to claim 4, the zoom lens according to claim 1, wherein a following conditional expression is satisfied:
25<vd2ap-vd2an<50,
where vd2ap is an average of Abbe numbers of all positive lenses included in the second lens unit (L2), and vd2an is an average of Abbe numbers of all negative lenses included in the second lens unit (L2).
As noted in Kimura et al, in at least Example 2 in data tables in paragraphs [0158] to [0177], and in Figures 3, 5 and 7, wherein vd2ap=69 and vd2an=27.45, so vd2ap-vd2an=41.45 (values utilized taken from the data table in paragraphs [0158] to [0177]), which is greater than 25 and less than 50.

With respect to claim 5, the zoom lens according to claim 1, wherein the first lens unit (L1) includes a positive lens (G14), and wherein following conditional expressions are satisfied:
14<vd1p<21
1.85<Nd1p<2.10
where vd1p is an average of Abbe numbers of all positive lenses included in the first lens unit (L1), and Nd1p is an average of refractive indices of all positive lenses included in the first lens unit (L1). Please note for example in Figure 3 and data tables in paragraphs [0158] to [0177].
As noted in Kimura et al, in at least Example 2 in data tables in paragraphs [0158] to [0177], and in Figures 3, 5 and 7, wherein vd1p=18, which is greater than 14 and less than 21; and wherein Nd1p=1.94595, which is greater than 1.85 and less than 2.10.

With respect to claim 6, the zoom lens according to claim 1, wherein the first lens unit (L1) includes a negative lens (G11), a negative lens (G12 and/or G13), and a positive lens (G14) in order from the object side to the image side, and wherein a following conditional expression is satisfied: 
0.70<f1g1/f1<1.50
where f1g1 is a focal length of the negative lens closest to an object (G11) in the first lens unit (L1).
As noted in Kimura et al, in at least Example 2 in data tables in paragraphs [0158] to [0177], and in Figures 3, 5 and 7, wherein f1g1=-10.753 (utilizing the “This Lens Formula” to calculate using the data from the data tables in paragraph [0158] to [0177]) and f1= -8.82, so f1g1/f1=1.22, which is greater than 0.70 and less than 1.50.

With respect to claim 8, the zoom lens according to claim 1, wherein a following conditional expression is satisfied: 
0.70<d2G/2GTL<0.98,
where d2G is a total central thickness of all lenses included in the second lens unit (L2), and 2GTL is an overall length of the second lens unit (L2).
As noted in Kimura et al, in at least Example 2 in data tables in paragraphs [0158] to [0177], and in Figures 3, 5 and 7, wherein d2G=11.62 and 2GTL=12.77, so d2G/2GTL=0.91, which is greater than 0.70 and less than 0.98.

With respect to claim 9, Kimura et al disclose a lens apparatus (as noted for example in Example 2, Figures 3 and 10; and data tables in paragraph [0158] to [0177]; Examples 3 and 4 appear to meet the claimed invention as well, but the conditional expressions have only been calculated with data values for Example 2) comprising: a zoom lens; and a controller configured to control zooming of the zoom lens (as noted with respect to Figure 10), wherein the zoom lens includes, in order from an object side to an image side, a first lens unit (L1) having a negative refractive power and a second lens unit (L2) having a positive refractive power, a distance between the first lens unit and the second lens unit changing during zooming (please note for example in Figure 3), wherein the second lens unit (L2) includes an aperture stop (SP) and two or more negative lenses (G23; G25), and wherein the following conditional expressions are satisfied:
-1.00<f1/f2<-0.60
18<vd2n<39
0.10<M2/TLw<0.28
0.40<bfwt/f2<0.90
where f1 is a focal length of the first lens unit (L1), f2 is a focal length of the second lens unit (L2), vd2n is an average of the smallest Abbe number and the second smallest Abbe number in the two or more negative lenses (G23; G25), M2 is a moving amount of the second lens unit (L2) during zooming from a wide-angle end to a telephoto end, TLw is an overall length of the zoom lens at the wide-angle end, and bfwt is the shortest air- converted backfocus during zooming from the wide-angle end to the telephoto end.
As noted in Kimura et al, in at least Example 2 in data tables in paragraphs [0158] to [0177], and in Figures 3, 5 and 7, wherein f1=-8.82 and f2=9.15, so f1/f2= -0.96, which is greater than -1.00 and less than -0.60; wherein vd2n=(25.4+29.5)/2=27.45, which is greater than 18 and less than 39; wherein bfwt= d17(2.93)+2.00+0.50=5.43, so bfwt/f2=0.59, which is greater than 0.40 and less than 0.60. The conditional expression 0.10<M2/TLw<0.28 is apparently met by the values provided in the data tables for at least Example 2 (i.e. paragraph [0173], especially noting the variable distances provided for between the lens groups and the focal distances. Since the “moving amount” can be fairly complicated calculation, it is considered to be apparent given the values provided in the data tables wherein the total length of the zoom lens at the wide-angle end is equal to 51.3, so the ‘moving amount” for the second lens group need only be between about 5.1 to about 14 in order to meet the conditional expression range values. Therefore, given the data table information, the value for the “moving amount,” i.e. M2, is believed to be valued to meet the conditional expression 0.10<M2/TLw<0.28. However, should the value not be clear enough to meet the conditional expression, then it is considered to be at the very least obvious to one of ordinary skill in the art. Again, since the value for M2 needs to be calculated, it is believed that the data provided for at least Example 2 of Kimura et al would be at least obvious to meet the conditional expression 0.10<M2/TLw<0.28, because the “moving amount” would need to be limited compared to the total length of the zoom lens. The variable distances between the lens groups provided indicates that no lens group moves more than about 13.8 at most and about 3.62 at the very least. This data coupled with the value of TLw=51.3, then it would have been at least obvious to one of ordinary skill in the art before the effective file date for the claimed invention to meet the conditional expression 0.10<M2/TLw<0.28. It is well established that limiting the movement amount of the lens groups, including the second lens group compared to the total length of the zoom lens system reduces complications of the design and therefore the manufacturing costs. 

With respect to claim 10, the lens apparatus according to claim 9, wherein the controller is configured to generates a control signal for controlling the zooming; with respect to claim 11, the lens apparatus according to claim 10, wherein the controller includes an operation unit operated by a user to generate the control signal; With respect to claim 12, the lens apparatus according to claim 9, comprising a display configured to display information on the zooming; with respect to claim 13, an image pickup apparatus comprising: a zoom lens of claim 1; and an image pickup element configured to pick up an image formed by the zoom lens; and with respect to claim 14, an image pickup apparatus comprising: a lens apparatus of claim 9; and an image pickup element configured to pick up an image formed by the lens apparatus, all of these claims recite basic elements for an image pickup device, such as Kimura et al show in Figure 10. Please also note the English translation of Kimura et al (attached to the copy of the document), on pages 11, paragraph beginning with “Next, with reference to FIG. 10…” and note Kimura et al in their claims 11 and 12, wherein at the very least one of ordinary skill in the art would have known to provide the requisite “controller”, “operational unit”, “display”, and “image pickup element.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al (CN 104423023 B) as applied to claims 1-6 and 8-14 above, and further in view of Kimura (U.S. Patent 9,134,516 B2; noted as Kimura (‘516)).

With respect to claim 7, Kimura et al discloses the claimed invention as explained and discussed above for claim 1, but does not teach including a negative meniscus lens closest to an image plane in the second lens unit and having a convex surface facing the image side. Kimura et al does disclose a negative lens on the image plane side of the second lens unit and Kimura (’516) discloses and teaches a similar zoom lens system having a first lens unit of negative refractive power and a second lens unit having positive refractive power, and also providing the negative lens on the image plane side in the second lens unit having a meniscus shape with a convex surface facing the image plane. Please note in Kimura (‘516) in Figures 1, 7, 10 and 13. Kimura (‘516) also discloses the conditional expression of f1/f2= -0.66 (as noted with Example 1, in Table 1  in columns 11-12) which clearly places Kimura’s (‘516) zoom lens in the same category of zoom lens systems as Kimura et al’s zoom lens. Plus, Kimura’s (‘516) meniscus negative lens on the image plane side of the second lens unit also meets the conditional expression of:
-1.80<f2ge/f2<-0.50,
where f2ge is a focal length of the negative meniscus lens. As noted in Kimura (‘516) in Example 1 Table 1 in columns 11-12, where the focal length of the negative lens on the image plane side of the second lens unit (i.e. calculated utilizing the Thin Lens Formula) is f2ge=-16.08, so f2ge/f2= -0.865, which is greater than -1.80 and less than -0.50. Therefore, it would have been obvious to one of ordinary skill in the art at the effective file date of the claimed invention to provide a negative meniscus lens on the image plane side of the second lens unit as taught by Kimura’s (‘516) zoom lens for the negative lens of Kimura et al’s zoom lens, so that the zoom lens may be even more compact and lightweight, providing high resolution and excellent optical performance, such as improved correction for some optical aberrations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following are U.S. Patents, U.S. Patent Pubs. and some foreign patent documents, all directed to various arrangements for zoom lens systems having at least a first lens unit of negative refractive power and a second lens unit being positive refractive power, but fail to meet all of the conditional expressions as recited in the independent claims:
	Ohashi				JP H0713078 A
Sato					CN 103477265 A

Shibayama				U.S. Patent 4,998,808
Shibayama et al			U.S. Patent 5,353,163
Sato					U.S. Patent 5,381,268
Sato					U.S. Patent 5,563,739
Sato					U.S. Patent 5,661,606
Shibayama et al			U.S. Patent 5,715,097
Shibayama				U.S. Patent 5,760,958
Furuta					U.S. Patent 6,441,967 B2
Sato					U.S. Patent 6,452,730 B2
Sato					U.S. Patent 6,487,024 B2
Watanabe et al			U.S. Patent 7,403,341 B2
Muratani				U.S. Patent 7,542,215 B2
Muratani et al			U.S. Patent 7,599,127 B2
Watanabe et al			U.S. Patent 7,636,202 B2
Muratani				U.S. Patent 7,982,965 B2
Muratani				U.S. Patent 8,125,712 B2
Muratani et al			U.S. Patent 8,369,021 B2
Okumura				U.S. Patent 8,456,751 B2
Sato et al				U.S. Patent 8,830,592 B2
Sato et al				U.S. Patent 9,354,430 B2
Kawamura et al			U.S. Patent 9,958,656 B2
Yamagami				U.S. Patent 10,095,012 B2
Yamasaki				U.S. Patent 10,120,171 B2
Furuta					U.S. Patent Pub. 2001/0030812 A1
Sato					U.S. Patent Pub. 2001/0003492 A1
Sato					U.S. Patent Pub. 2001/0046090 A1
Muratani et al			U.S. Patent Pub. 2007/0070518 A1
Muratani				U.S. Patent Pub. 2008/0106802 A1
Muratani				U.S. Patent Pub. 2008/0198463 A1
Watanabe et al			U.S. Patent Pub. 2008/0291548 A1
Muratani				U.S. Patent Pub. 2010/0195214 A1
Muratani				U.S. Patent Pub. 2011/0134537 A1
Sato et al				U.S. Patent Pub. 2011/0317278 A1
Uchida et al				U.S. Patent Pub. 2012/0008036 A1
Okumura				U.S. Patent Pub. 2012/0013996 A1
Kimura				U.S. Patent Pub. 2012/0218646 A1
Yamasaki				U.S. Patent Pub. 2014/0300781 A1
Sato et al				U.S. Patent Pub. 2014/0355129 A1
Muratani				U.S. Patent Pub. 2015/0153549 A1
Inoue et al				U.S. Patent Pub. 2015/0212305 A1
Yamasaki				U.S. Patent Pub. 2016/0266360 A1
Lee et al				U.S. Patent Pub. 2016/0334609 A1
Kawamura et al			U.S. Patent Pub. 2017/0068079 A1.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332. The examiner can normally be reached M-F: 10am-6pm(ET); subject to flex. schedule..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EVELYN A LESTER/Primary Examiner
Art Unit 2872